Case 1:20-cv-21707-JEM Document 66-1 Entered on FLSD Docket 01/12/2021 Page 1 of 3




                     EXHIBIT A
Case 1:20-cv-21707-JEM Document 66-1 Entered on FLSD Docket 01/12/2021 Page 2 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   RAYMOND JAMES FINANCIAL, INC.,                           CASE NO.: 20-21707-CV-UNGARO

                 Plaintiff,

   vs.

   FEDERAL INSURANCE COMPANY;
   TRAVELERS CASUALTY AND SURETY
   COMPANY OF AMERICA; GREAT
   AMERICAN INSURANCE COMPANY;
   BEAZLEY INSURANCE COMPANY, INC.; AND
   ST. PAUL MERCURY INSURANCE COMPANY

                 Defendants.

   _____________________________________________/

                        ORDER GRANTING JOINT MOTION TO
                    MODIFY PRETRIAL DEADLINES AND TRIAL DATE

          THIS CAUSE is before the Court on the Joint Motion to Modify Pretrial Deadlines and

   Trial Date [D.E. _____]. The Court, having considered the Motion, hereby:

          ORDERS AND ADJUDGES as follows:

          The Motion is GRANTED. The Court extends all deadlines outlined in the Court’s

   August 5, 2020 Scheduling Order for Pretrial Conference and Trial (D.E. 53) and the Joint

   Schedule for Expert Discovery (Doc. 60) by ninety days and the deadlines are re-set as follows:

     Deadline                                                     Date
     Plaintiff to Disclose Experts                                April 20, 2021
     Defendants to Disclose Experts                               May 20, 2021
     Plaintiff to Disclose Rebuttal Experts                       June 10, 2021
     Complete Discovery                                           July 9, 2021
     Filing Dispositive, Expert and Trial Related Motions         July 30, 2021
     Pre-Trial Submission Deadline                                August 9, 2021
     Pre-Trial Conference                                         September 13, 2021
     Trial Calendar Call                                          October 4, 2021
     Trial                                                        October 11, 2021
Case 1:20-cv-21707-JEM Document 66-1 Entered on FLSD Docket 01/12/2021 Page 3 of 3



                                                      CASE NO.: 20-21707-CV-UNGARO




          DONE and ORDERED in Chambers, Miami, this _____ day of January, 2021.




                                                 _________________________________
                                                 URSULA UNGARO
                                                 UNITED STATES DISTRICT JUDGE



  Copies furnished to counsel of record




                                             2
